 
 
I 
111th CONGRESS
1st Session
H. R. 4046 
IN THE HOUSE OF REPRESENTATIVES 
 
November 6, 2009 
Ms. Berkley (for herself, Mr. Weiner, Mrs. Myrick, and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To enhance the reporting requirements on the status of the Arab League trade boycott of Israel and other trade boycotts of Israel. 
 
 
1.FindingsCongress finds the following: 
(1)The Arab League’s trade boycott of the State of Israel is inconsistent with World Trade Organization’s (WTO) principle of nondiscrimination. 
(2)Trade boycotts of the State of Israel are a barrier to better relations between Israel and nations of the Arab League. 
(3)It has been the long-standing policy of the United States to oppose the enforcement of trade boycotts of Israel. 
(4)Many members of the World Trade Organization continue to enforce the primary trade boycott of the State of Israel. Other WTO members continue to enforce the secondary and tertiary trade boycott of the State of Israel. 
(5)Taxpayers are required to report requests to participate in or cooperate with an international boycott. Section 999 of the Internal Revenue Code of 1986 requires the Secretary of the Treasury to keep a list of countries which require or may require participation in, or cooperation with, a trade boycott of Israel. Currently, the list of countries which require or may require participation in a trade boycott of Israel includes Kuwait, Lebanon, Libya, Qatar, Saudi Arabia, Syria, the United Arab Emirates, and the Republic of Yemen. 
(6)In 2005, during negotiations for the accession of the Kingdom of Saudi Arabia to the World Trade Organization (WTO), the United States received assurances from the Kingdom of Saudi Arabia that, upon accession, WTO rules will apply between Saudi Arabia and all current members which includes Israel. Further, the United States received assurances that Saudi Arabia is legally obligated to provide most-favored nation treatment to all WTO Members, including Israel. Any government sanctioned activity on the Boycott [of Israel] would be a violation of Saudi Arabia’s obligations and subject to dispute settlement. This legal obligation cannot be changed.. 
(7)The United States Trade Representative reports annually on the Arab League’s trade boycott of Israel under the National Trade Estimate report but that reporting on trade boycotts of Israel can be improved through additional reporting requirements. 
(8)Greater transparency and more comprehensive reporting will assist United States taxpayers in complying with United States law and policy regarding trade boycotts of Israel. 
(9)Improved reporting will enhance efforts to end all trade boycotts of Israel and allow progress on ending such boycotts to be better measured. 
(10)Taking steps to improve transparency with respect to the boycott of Israel can serve the United States goal of the elimination of the trade boycott of Israel. Fostering increased trade and investment ties between Israel and the countries of the greater Middle East can encourage stronger ties and greater understanding among the peoples of the Middle East. 
2.Statement of policyCongress reaffirms its opposition to trade boycotts of Israel and calls on the President to take stronger steps to end all trade boycotts of Israel. 
3.National trade estimate reporting requirement Section 181(b) of the Trade Act of 1974 (19 U.S.C. 2241(b)) is amended by adding at the end the following: 
 
(4)Report on the boycott of Israel 
(A)In generalThe United States Trade Representative shall include in each report submitted under paragraph (1) a list of each country that participates in any trade boycott of Israel. With respect to each country identified as participating in a formal or informal trade boycott of the State of Israel, the United States Trade Representative shall report on a country-specific basis the following: 
(i)Whether the country is a participant in the Arab League boycott or any other boycott of Israel including any boycott sponsored by the Arab League or the Organization of Islamic Conference. 
(ii)Whether any officials of the boycotting country have attended any Arab League or Organization of the Islamic Conference boycott meetings in any official or unofficial capacity during the year preceding the submission of the report. 
(iii)Whether the boycotting country maintains a government office with responsibility for enforcement of a boycott of Israel. 
(iv)Whether the boycotting country has laws enforcing a boycott of Israel or otherwise prohibiting Israeli origin goods from entering its territories and a summary of those laws. 
(v)Whether the boycotting country has recently changed its domestic boycott laws or regulations with respect to either strengthening or eliminating the boycott. 
(vi)Whether a country’s laws or practices with respect to a boycott of Israel are of a nature that they may lead a taxpayer to reasonably conclude that the taxpayer would be required to report a request to participate in or cooperate with the boycott to the Secretary of the Treasury pursuant to section 999 of the Internal Revenue Code of 1986. 
(vii)Whether a country encourages or otherwise condones, through government-sponsored actions, an unofficial boycott of goods of Israeli origin, including consumer marketing campaigns directed against the purchase of goods of Israeli origin. 
(viii)Whether a country’s formal or informal boycott practices have had an identifiable impact on United States exports of goods that have Israeli content. 
(ix)Whether a country’s formal or informal boycott practices have had an identifiable impact on United States businesses with operations or investments in Israel. 
(B)Other informationThe United States Trade Representative shall include in the National Trade Estimate a report on any steps taken by the United States at the World Trade Organization or other international fora to end the trade boycott of the State of Israel.. 
 
